1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     LEVI ROCKEFELLER,                            Case No. 2:19-cv-06858-DOC (GJS)
12                  Petitioner
13            v.                                    ORDER: SUMMARILY
                                                    DISMISSING PETITION; AND
14     LOS ANGELES COUNTY                           DENYING A CERTIFICATE OF
       SHERIFFS DEPARMENT,                          APPEALABILITY
15
                    Respondent.
16
17
18      On August 7, 2019, Petitioner filed a habeas petition ostensibly pursuant to 28
19   U.S.C. § 2254 [Dkt. 1, “Petition”]. The Petition seeks Section 2254 habeas relief
20   with respect to a pending criminal case, namely, Los Angeles County Superior
21   Court Case No. BA471603 (the “Pending Criminal Case”). On the same date that
22   the Petition was filed, Petitioner filed a Request for Emergency Stay [Dkt. 3,
23   “Request], in which he asked the Court to stay the trial in the Pending Criminal
24   Case.
25      Rule 4 of the Rules Governing Section 2254 Cases in the United States District
26   Courts requires summary dismissal of Section 2254 petitions “[i]f it plainly appears
27   from the petition and any attached exhibits that the petitioner is not entitled to relief
28   in the district court.” Rule 4, 28 U.S.C. foll. § 2254. The Court has reviewed the
1    Petition and its attachments, the August 14, 2019 Order to Show Cause issued by
2    United States Magistrate Judge Gail J. Standish [Dkt. 6, “OSC”], and Petitioner’s
3    untimely response to the OSC [Dkt. 7, “Response”] carefully and, further, has taken
4    judicial notice, pursuant to Federal Rule of Evidence 201, of the dockets for the
5    California courts available electronically. Having done so, and for the following
6    reasons, the Court finds that summary dismissal of this action, without prejudice, is
7    required pursuant to the abstention doctrine.
8
9                                           BACKGROUND
10       The dockets for the Los Angeles County Superior Court show that the Pending
11   Criminal Case stems from a charged September 20, 2018 criminal violation, and
12   was initiated on September 24, 2018, against someone named “Nicholas Garcia.”
13   “Nicholas Garcia” was charged with domestic violence, violation of a protective or
14   stay away order, stalking, and criminal threats. Following the October 30, 2018
15   preliminary hearing, the Pending Criminal Case thereafter proceeded against “Levi
16   Princeton Rockafellor.” Petitioner has filed this action under the name “Levi
17   Rockefeller,” The Court assumes that Petitioner is the same person as “Levi
18   Princeton Rockafellor” and, presumably, “Nicholas Garcia.”1
19
20   1
             The OSC noted these varying names and expressly directed Petitioner, in his Response, to
     provide clarification regarding the fact that, with respect to the various state criminal actions the
21   Petition alleges have been filed against him (as discussed herein), state court dockets repeatedly
22   indicate the name “Nicholas Garcia” as defendant in initial filings and then were amended to read
     “Levi Rockefeller” or some variant thereof as the defendant. Although Petitioner notes this
23   question, he dodges it (see, e.g., Response pp. 10-11), failing to respond to the simple question
     posed by the OSC – to wit, are “Nicholas Garcia” and “Levi Rockefeller” the same person for
24   purposes of the various Los Angeles Superior Court criminal cases the Petition alleges have been
25   filed against him? Moreover, even though this information is within his own personal knowledge,
     in his Response (at pp. 11, 23-24), Petitioner now asserts that he “may not be the accused (No.
26   GA105379)” and professes to be unable to know whether or not he is the defendant in that case,
     notwithstanding that, in the Petition, Request and Response, he specifically alleges that Case No.
27   GA105379 was a “second case” in which he was charged and vigorously complains about the case
     for a number of reasons, including asserting that it is a wrongful prosecution against him and that
28   his counsel has improperly referred him for mental competency proceedings. Petitioner cannot
                                                      2
1       The Pending Criminal Case was set for trial in January, in February, and then
2    again in May 2019, but trial has not yet occurred. The most recent docket entries for
3    the Pending Criminal Case are: one on July 23, 2019, which reflects a hearing into
4    Petitioner’s mental competence; and one on September 1, 2019, which simply reads
5    “Docket Line Entry.”
6       The dockets for the California Court of Appeal and the California Supreme Court
7    show that, in connection with the Pending Criminal Case, Petitioner has filed
8    numerous mandamus petitions, stay requests, and petitions for review in March,
9    June, and July 2019, all of which were denied. Petitioner filed a habeas petition in
10   the California Supreme Court on July 29, 2019 (Case No. S257128), which was
11   denied on October 16, 2019. He also filed two petitions for a writ of
12   mandate/prohibition in the state high court on October 7, 2019 (Case Nos. S258442
13   and S258464), which apparently are pending.
14      Thus, the record shows that Petitioner has not yet been convicted in connection
15   with the Pending Criminal Case, the predicate for the Petition .
16      On August 14, 2019, Magistrate Judge Standish issued the OSC in this case. As
17   discussed below, the OSC explained to Petitioner that abstention appears to be
18   required in this case, as well as dismissal of the action without prejudice. The OSC
19   directed Petitioner to file a response by no later than September 18, 2019,
20   addressing the abstention issue as well as clarifying various other matters identified
21   in the OSC. The September 18, 2019 deadline passed, and Petitioner neither
22   responded to the OSC on a timely basis nor sought additional time to do so.
23   However, belatedly on October 3, 2019, Petitioner filed the Response to the OSC,
24   which the Court has considered despite its untimeliness.
25
26
27
     have it both ways. Either he is the criminal defendant in Case No. GA105379 or he is not, and if
28   he is not, he cannot complain herein or in any other action about any events in that case.
                                                     3
1                                            THE PETITION
2        As noted in the OSC, the claims Petitioner has alleged through the Petition are
3    difficult to determine clearly.2 The Petition directs the Court to see “Grounds One
4    through Ten in the attached handwritten petition” but there is no such document
5    attached to the Petition. The Response (at 12) confirms the OSC’s assumption that
6    this directive was a reference to Petitioner’s lengthy Request instead, which at pages
7    7-10, lists 12 items under “Grounds raised,”3 followed by close to 60 pages of
8    rambling narrative. The Response (at 14-15) purports to restates the 12 grounds
9    assertedly raised through the Petition, which when read with the Petition and
10   Request, appear to complain about the following briefly summarized matters:
11       Petitioner alleges that he is proceeding pro se in the Pending Criminal Case and
12   that various persons – the trial court judge, former counsel, the prosecutor – have
13   failed to provide him with materials he has requested, such as pretrial transcripts,
14   prior attorney case files, etc. and/or have failed to meet their purported Brady
15   obligations. Petitioner asserts that the prosecutor made a “not true” statement about
16   Petitioner’s prior counsel, which somehow relates to the filing of a “second case in
17
18   2
             The OSC observed that the Petition makes a number of cryptic and confusing references to
19   a host of other pending criminal actions (discussed below), and thus, it is unclear whether only the
     Pending Criminal Case is challenged by this Petition or whether Petitioner also seeks relief with
20   respect to other of his pending state criminal proceedings. In his Response, Petitioner
     acknowledges this question posed by the OSC but fails to clarify his intent, stating only that he
21   “re-asserts his desire to have this court honor review of those numerous petitions for eaches [sic]
22   claims, issues, due process of law violations and other Constitutional rights Deprivation beyond
     Petitioner’s XIV and VI and VIII Amendment stated claims.” (Response at 12.)
23
     3
              As the OSC noted, for many of these grounds, Petitioner states “no court has ever ruled on
24   this ground raised,” which led the Magistrate Judge, as well as this Court, to question whether
25   Petitioner has exhausted all of his habeas claims. In his Response (at 13), Petitioner again fails to
     provide clarity, asserting that he has exhausted his claims but then indicating he has raised them
26   “in one form or another; by informal and formal request for the Brady evidence at all state court
     levels.” This vague statement does not inspire confidence that the claims alleged in the Petition
27   are, in fact, exhausted. While lack of exhaustion alone could be a basis for dismissing this action,
     depending on further developments, the Court nonetheless declines at this time to resolve the
28   exhaustion issue.
                                                       4
1    (No GA105379) charging Petitioner.” According to the Los Angeles County
2    Superior Court dockets, Case No. GA105379 has been brought against “Nicholas
3    Garcia.”4 In his Response (at 16), Petitioner explains that this “not true” contention
4    stems from an instance in which his counsel declared a conflict in September 2018,
5    in a different case (No. BA471603) and “then imposed itself in a second case” (No.
6    GA105379) without notice or authority, which he states means that counsel referred
7    Petitioner for a mental competency evaluation in No. GA105379. Petitioner also
8    complains that an unspecified “structural error” by the prosecutor somehow caused
9    Petitioner to be arrested and imprisoned for violating a restraining order following
10   his 2015 conviction in a separate case (No. BA428706).5
11       In addition, Petitioner complains that the prosecutor submitted altered bodycam
12   evidence in audio format only and submitted altered photographs in lieu of the
13   bodycam video. Petitioner further complains that he told the trial court and his
14   former counsel that unspecified interviews, the preliminary hearing, and unspecified
15   transcripts are inaccurate, “because a wrong language interpreter was used” in
16   connection with his wife, which he now (Response at 15) characterizes as
17   “rendering interpolations rather than interpretations.” Petitioner contends that the
18   trial judge committed Brady error and violated judicial canons by ruling adversely to
19
20   4
             Case No. GA105379 is based on a claimed August 17, 2018 violation and was filed on
     March 14, 2019, charging “Nicholas Garcia” with two counts of domestic violence and one count
21   of violation of a protective or stay away order. A preliminary hearing occurred on April 2, 2019,
22   and a mental competency referral was ordered on April 23, 2019. The docket shows a number of
     subsequent entries for “Further Proceedings,” with the next such “Further Proceeding” scheduled
23   for November 6, 2019.
24   5
            As in the Pending Criminal Case, Case No. BA428706 initially was filed against “Nicholas
25   Garcia” and thereafter proceeded against “Levi Princeton Rockefellor.” The case is based on a
     charged August 25, 2014 violation. In a jury trial, Petitioner was found guilty of stalking on
26   September 16, 2015, and received a year in jail and five years’ probation. In mid-2018, violation
     proceedings commenced, although the violation hearing apparently has not yet occurred. On July
27   23, 2019, a mental competency hearing occurred. In his Response (at pp. 14, 17), Petitioner
     contends that he should not have been arrested in the first instance for violated a restraining order,
28   because the alleged victim was “not a named party” in the underlying restraining order.
                                                       5
1    him. Petitioner asserts that court reporters keep creating transcripts that omit
2    information relating to his defense, although they include information favorable to
3    the prosecution. Petitioner alleges that the prosecutor violated Brady by failing to
4    disclose an October 30, 2018 interview to Petitioner prior to the preliminary hearing.
5    Finally, as the twelfth claim, the Petition alludes to the No. GA105379 case and
6    unspecified government misconduct, violations of the California Penal Code, Brady
7    violations, judicial misconduct, State Bar ethical violations, fraud upon the court,
8    etc. In the Response (at 15), Petitioner describes this claim as one challenging
9    various of the trial judge’s rulings, although the allegations in this respect are
10   unclear.
11      As noted in the OSC, the remaining close to 60 pages of the Request are difficult
12   to follow, and Petitioner’s Response does little to clarify, instead (for the most part)
13   directing the Court to review the Request or the Response itself or to obtain and
14   review the entirety of Petitioner’s trial court and state appellate and high court
15   filings. In connection with the Pending Criminal Case, Petitioner appears to contend
16   that the prosecutor has wrongfully denied the existence of, and failed to disclose,
17   third and fourth interviews of his wife as recorded via police officer bodycam.
18   Petitioner is unhappy (to put it mildly) with a number of rulings made by the trial
19   judge as well as by her treatment of his investigator. Petitioner repeatedly
20   characterizes the trial judge and the prosecutor as “vindictive” and retaliatory,
21   although it is unclear to what he refers given the rambling nature of the Request and
22   garbled nature of Ground 12 as set forth in the Response. In the Request, Petitioner
23   also alludes to “criminal conduct” by the prosecutor, which in the Response, he
24   explains means Brady error. In the Request, Petitioner labels Case No. GA105379 a
25   “vindictive prosecution” but in his Response (at 20), states that what he really meant
26   was: he experienced vindictive prosecution in the Pending Criminal Case when the
27   prosecutor added a domestic violence charge after Petitioner exercised “his legal
28   rights against the original charge”; and the prosecutor then filed Case No.
                                                 6
1    GA105379 against him after Petitioner “exercised his legal right.” Petitioner makes
2    a number of allegations regarding his former and/or standby counsel but it is close to
3    impossible to figure out what he is complaining about; in the Response (at 21),
4    Petitioner simply tells the Court to go look at the state record.6
5        As relief, both the Request and the Petition seek an immediate stay of
6    Petitioner’s trial in the Pending Criminal Case. In his Response (at pp. 22-23),
7    Petitioner say that a “stay is not requested at this time” and moves to withdraw his
8    stay request. The Petition also asks the Court to, inter alia, appoint counsel and ask
9    such counsel and the “real parties in interest” (who Petitioner list as the Los Angeles
10   County Superior Court, the State of California, the California Attorney General’s
11   Office, and the State Bar of California) to perform an expedited review of all of
12   Petitioner’s criminal cases, including a review of whether he is entitled to bail, and
13   to calculate his credits; order a bail hearing in one or more of Petitioner’s state
14   criminal cases; hold that Petitioner has been improperly denied materials needed to
15   proceed pro per and prepare his defense in the Pending Criminal Case; make various
16   determinations regarding the propriety of the trial judge’s actions and decide
17   whether she should have been disqualified; adopt an unidentified “rule” pursuant to
18   one of the Ninth Circuit’s numerous published or unpublished decisions in United
19   States v. Amlani; and hold an evidentiary hearing regarding whether the prosecutor
20   has committed state law crimes by altering evidence, violated Brady, and committed
21   fraud upon the trial court. In the Response (at 22), Petitioner states that he wishes to
22
23
     6
             The Court notes that the Petition appends a declaration purportedly made by someone
24   named “Ben Ramirez,” who complains about allegedly altered bodycam recordings in connection
25   with a case brought against him following his April 2018 arrest (No. GA103284-01). The Los
     Angeles County Superior Court dockets shows that, in May 2018, someone named “Ben Aris
26   Ramirez” was charged with domestic violence, burglary, robbery, vandalism, and violation of a
     protective or stay away order, and he was convicted of domestic violence on July 19, 2019,
27   following a nolo contendere plea, and he received two years in state prison. The OSC noted that
     this declaration appears to be irrelevant to the Petition, with which Petitioner now agrees
28   (Response at 21).
                                                    7
1    have “federal” counsel – specializing in government misconduct – appointed to
2    review these matters and disavows any desire to have the “real parties in interest”
3    perform such a review. He also disavows any intent to have this Court order bail
4    and, instead, says he wants the Court to determine whether he has been held legally
5    without bail for several years. (Response at 22.) Petitioner also asks the Court to
6    add to the “real parties in interest” the following: “Vatche Tashjian”; “Kevin
7    Avery”; and the California Commission on Judicial Performance. (Id.)
8
9                              ABSTENTION IS REQUIRED
10      The OSC explains why 28 U.S.C. § 2241, rather than 28 U.S.C. § 2254, governs
11   this case, and the Court adopts that analysis herein. In short, because Petitioner has
12   not yet sustained a state court conviction in the Pending Criminal Case, Section
13   2241, rather than Section 2254, governs this case. Accordingly, the Court will
14   construe the Petition as having been brought under Section 2241, given that absent
15   such a construction, dismissal would be required for lack of jurisdiction.
16      Only a limited number of pre-trial challenges have been found cognizable under
17   Section 2241. Generally, pre-trial habeas challenges have been allowed only when a
18   state defendant contends he is being deprived of his right to a speedy trial or the
19   Double Jeopardy Clause will be violated if he is tried. See, e.g., Braden v. 30th
20   Judicial Circuit Court, 93 S. Ct. 1123, 1126-28 (1973) (speedy trial); McNeeley,
21   336 F.3d at 824 n.1 (speedy trial); Mannes v. Gillespie, 967 F.2d 1310, 1312 (9th
22   Cir. 1992) (double jeopardy). However, even when a habeas challenge to a pre-trial
23   situation states a possible claim of constitutional error, this does not mean that the
24   claim should be considered by a federal court while the state criminal case is
25   pending.
26      Under Younger v. Harris, 401 U.S. 37 (1971), a federal court generally must
27   abstain from hearing a case that would enjoin or otherwise interfere with an ongoing
28   state proceeding. Younger abstention is required with respect to state judicial
                                                8
1    proceedings when three circumstances exist: (1) the state proceedings are ongoing;
2    (2) the state proceedings implicate important state interests; (3) the state proceedings
3    afford the litigant an adequate opportunity to raise his federal claims; and (4) the
4    federal action would enjoin the state court proceeding or have the practical effect of
5    doing so, namely, interfere with the state proceeding in a way of which Younger
6    disapproves. See, e.g., San Jose Silicon Valley Chamber of Commerce Political
7    Action Comm. v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008). “Younger
8    exemplifies one class of cases in which federal-court abstention is required: When
9    there is a parallel, pending state criminal proceeding, federal courts must refrain
10   from enjoining the state prosecution.” Spring Communications, Inc. v. Jacobs, 571
11   U.S. 68, 72 (2013). In these circumstances, abstention is required unless there is a
12   “showing of bad faith, harassment, or some other extraordinary circumstance that
13   would make abstention inappropriate.” Middlesex County Ethics Comm. v. Garden
14   State Bar Ass’n, 457 U.S. 423, 435 (1982).
15      The Younger abstention rule applies not only to requests to enjoin state
16   proceedings but to the consideration of claims that, if granted, effectively would
17   result in an interference with pending state proceedings. For example, the Supreme
18   Court has made clear that “federal habeas corpus does not lie, absent ‘special
19   circumstances,’ to adjudicate the merits of an affirmative defense to a state criminal
20   charge prior to a judgment of conviction by a state court.” Braden, 410 U.S. at 489
21   (citation omitted); see also Carden v. Montana, 626 F.2d 82, 83-84 (9th Cir. 1980)
22   (observing that Braden “reaffirmed the established rule that federal adjudication of
23   an affirmative defense prior to a state criminal trial” violates the Younger abstention
24   doctrine and is “prohibited by principles of comity unless the petitioner could show
25   that ‘special circumstances’ warranted federal intervention”). Abstention principles
26   require a federal court to abstain from exercising habeas jurisdiction when the
27   petitioner seeks relief based on an affirmative defense to the state prosecution, and
28   the only exceptions to that rule are (a) when a prosecution is proven to be
                                                9
1    undertaken in bad faith and is baseless, or (b) when extraordinary circumstances
2    exist and irreparable injury is shown. Brown v. Ahern, 676 F.3d 899, 903 (9th Cir.
3    2012) see also id. at 900-01 (recognizing that “federal court’s exercise of
4    jurisdiction over a habeas petition that raises an affirmative defense to state
5    prosecution before trial and conviction can have the same effect as a direct
6    injunction of ongoing state proceedings” and, thus, Younger prohibits considering
7    the petition).
8       Younger and its progeny reflect a longstanding public policy against federal court
9    interference with pending state court proceedings. See Green v. City of Tucson, 255
10   F.3d 1086, 1094 (9th Cir. 2001) (en banc); H.C. v. Koppel, 203 F.3d 610, 613 (9th
11   Cir. 2000). Principles of comity and federalism require federal courts to abstain
12   from interfering with ongoing state criminal proceedings, absent extraordinary
13   circumstances that create a threat of irreparable injury. Younger, 401 U.S. at 43-45.
14   Younger abstention applies to both attempts to preclude and/or stay criminal
15   prosecution in toto and attempts to obtain more limited or piecemeal intervention in
16   state criminal actions. See, e.g., Kugler v. Helfant, 421 U.S. 117, 130 (1975)
17   (federal courts should not “intervene piecemeal to try collateral issues” in state
18   criminal prosecutions, such as a request to enjoin the admission of evidence);
19   Dubinka v. Judges of the Superior Court, 23 F.3d 218, 223 (9th Cir. 1994) (a request
20   to enjoin enforcement of a criminal discovery statute and to suppress evidence
21   obtained under that statute could not be entertained).
22      The concerns that motivate the Younger doctrine preclude this Court from
23   granting both Petitioner’s initial Request to stay his trial in the Pending Criminal
24   Case (now apparently withdrawn) and his request for broader habeas relief through
25   the Petition, and they require abstention and dismissal of this action. The Court
26   finds that the four Younger elements exist here.
27      The first and second Younger elements are satisfied, because the Pending
28   Criminal Case is ongoing, as are Case Nos. GA105379 and BA428706, about which
                                                10
1    Petitioner also makes various complaints. These pending Los Angeles County
2    Superior Court criminal cases implicate important state interests. The State of
3    California’s interest in prosecuting individuals charged with violating its laws is
4    indisputable. Kelly v. Robinson, 479 U.S. 36, 49 (1986) (“This Court has
5    recognized that the States’ interest in administering their criminal justice systems
6    free from federal interference is one of the most powerful of the considerations that
7    should influence a court considering equitable types of relief.”) (citing Younger);
8    Rose v. Mitchell, 443 U.S. 545, 585 (1979) (Powell, J., concurring) (“This Court
9    repeatedly has recognized that criminal law is primarily the business of the States,
10   and that absent the most extraordinary circumstances the federal courts should not
11   interfere with the States' administration of that law.”).
12      In the Response (at p. 24), Petitioner makes the novel argument that the Pending
13   Criminal Case is “not ongoing,” and that his state criminal cases do not implicate
14   important state interests, because the trial judge has made erroneous rulings
15   regarding Petitioner’s mental competency, pro per rights, etc. (which, in turn, have
16   delayed his trial), the trial judge is biased and prejudiced, the trial judge has abused
17   her authority, and Brady errors have occurred. Whether or not these allegations
18   ultimately could be proved, they stem from and go directly to the substance and
19   merits of Petitioner’s asserted 12 habeas claims; they have nothing to do with the
20   first two Younger elements. That error is alleged to have occurred in connection
21   with an ongoing state criminal case does not render the case not ongoing or vitiate a
22   state’s interest in prosecuting those charged with violating its laws. Petitioner
23   further argues (id.) that until the prosecutor “proves” that Petitioner “is the correct
24   body in case (No. GA105379),” no pending state criminal proceedings exist. This
25   contention is frivolous. As noted above, Petitioner either is or is not the criminal
26   defendant in No. GA105379 (and there is no reason to believe he is not). If
27   (inexplicably) he is not, his complaints about the events in that case have no place
28   here, and if he is, that case clearly is pending, as is the Pending Criminal Case on
                                                11
1    which the Petition is founded. Petitioner’s arguments are meritless and
2    disingenuous, and the first and second elements supporting Younger abstention
3    plainly are satisfied.
4       With respect to the third Younger element, the issues Petitioner raises in the
5    instant Petition, if cognizable as constitutional claims, are matters of affirmative
6    defense and can be raised within his pending criminal case and on state appeal
7    should he be convicted. Thus, he has an opportunity to raise his constitutional
8    claims in state court. The Supreme Court has made clear that the third element is
9    satisfied if the constitutional claims may be raised in state court judicial review. See
10   Ohio Civil Rights Comm’n v. Dayton Christian Schools, Inc., 477 U.S. 619, 629
11   (1986); see also Dubinka, 23 F.3d at 224 (the existence of an opportunity to raise
12   federal claims in state proceedings requires abstention).
13      Finally, with respect to the fourth element, the issues raised by the Petition, the
14   Request, and the Response plainly threaten to interfere with Petitioner’s state
15   criminal proceeding(s) in a manner that contravenes Younger, regardless of his after-
16   the-fact attempt to avoid the abstention doctrine by now claiming not to wish to stay
17   his criminal case(s) at this time. Petitioner asks the Court to render findings that go
18   to the core of those proceedings, including on such matters, inter alia, as whether he
19   is being denied defense material improperly, or whether his counsel improperly
20   declared a conflict and intruded in a second criminal case, or whether he should not
21   have been charged with violating a restraining order when the victim was not named
22   in the underlying restraining order, or whether the trial judge has rendered improper
23   pretrial rulings on numerous matters, acted properly and should have been
24   disqualified, or whether or not the prosecutor is violating Brady or has altered
25   evidence or committed fraud upon the trial court. This is as clear an example as
26   could be of a request for habeas relief that directly interferes with state criminal
27   proceedings in derogation of principles of federalism and comity. The Petition asks
28   this federal court to insert itself into the Pending Criminal Case (and possibly two
                                                12
1    other pending state criminal cases) to a degree that directly interferes with the state
2    court’s handling of the case(s). This is something that Younger will not
3    countenance.
4       While, as noted above, there is a limited exception to Younger when bad faith,
5    harassment, or some other extraordinary circumstance causing irreparable injury
6    exists, the Petition does not come close to establishing any such exception. First,
7    “[o]nly in cases of proven harassment or prosecutions undertaken by state officials
8    in bad faith without hope of obtaining a valid conviction and perhaps in other
9    extraordinary circumstances where irreparable injury can be shown is federal
10   injunctive relief against pending state prosecutions appropriate.” Perez v. Ledesma,
11   401 U.S. 82, 85 (1971); see also Juidice v. Vail, 430 U.S. 327, 338 (1977) (without
12   proof of bad faith or harassment, federal courts must abstain from intervention).
13   Nothing in the Petition nor in the Request nor in the Response proves that the State
14   of California has prosecuted Petitioner in bad faith without hope of obtaining a valid
15   conviction. Petitioner’s rambling and at times confusing allegations are just that –
16   unsupported allegations – and they fail to provide any basis for concluding that the
17   above-noted narrow exception to Younger might apply here. Moreover, even if the
18   trial court erred in one or more rulings as Petitioner claims, this is insufficient to
19   establish bad faith or harassment. Hicks v. Miranda, 422 U.S. 332, 251 (1975)
20       Second, the more general extraordinary circumstances coupled with irreparable
21   injury exception can be invoked “only in the most unusual circumstances” to
22   warrant interference with a state criminal case before “the jury comes in, judgment
23   has been appealed from and the case concluded in the state courts.” Drury v. Cox,
24   457 F.2d 764, 765-65 (9th Cir. 1872) (per curiam). Irreparable injury does not exist
25   if the threat to a petitioner’s federally protected rights may be eliminated by his
26   defense of the pending case. Younger, 401 U.S. at 46. Injuries stemming from “the
27   cost, the anxiety, and inconvenience of having to defend against a single criminal
28   prosecution, could not by themselves be considered ‘irreparable’ in the special legal
                                                 13
1    sense of that term” to justify federal court intervention; rather, the “threat to the
2    [Petitioner’s] federally protected rights must be one that cannot be eliminated by his
3    defense against a single criminal prosecution.” Id. Here, Petitioner’s allegations
4    rest on matters that have occurred within his pending criminal case(s), and their
5    asserted injurious effect may still be mooted should he prevail at trial or, if
6    convicted, on appeal.
7       Petitioner has not demonstrated the type of “special circumstances” that warrant
8    federal intervention. Neither the Request nor the Petition nor the Response set forth
9    (much less prove) any reason for this Court to disregard comity and interfere in an
10   ongoing state criminal case. As a result, Petitioner’s allegations do not merit federal
11   intervention, and comity dictates that this Court not interfere in his state criminal
12   proceeding. The Court, therefore, must abstain in this case and dismiss the action.
13      Accordingly, IT IS ORDERED that: the Request is deemed withdrawn at
14   Petitioner’s request, and thus, a stay will not be ordered; the Petition is dismissed
15   without prejudice; and Judgment shall be entered dismissing this action without
16   prejudice.
17      In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases in
18   the United States District Courts, the Court has considered whether a certificate of
19   appealability is warranted in this case (if one, in fact, would be required). See 28
20   U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). The Court
21   concludes that a certificate of appealability is unwarranted, and thus, a certificate of
22   appealability is DENIED.
23      IT IS SO ORDERED.
24
25   DATED: October 22, 2019                  __________________________________
                                              DAVID O. CARTER
26                                            UNITED STATES DISTRICT JUDGE
27
28
                                                14
1    PRESENTED BY:
2
     ___________________________________
3    GAIL J. STANDISH
4    UNITED STATES MAGISTRATE JUDGE

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     15
